Appeal Dismissed and Opinion Filed Noeinber 14, 2012




                                              In The
                                   (ourt of 1ppeat
                          jfiftb itrtct of ‘rexa at a1ta
                                        No. 05-12-00358..CR

                        IA)NNELL MAURICE JERKINS. Appellant

                                                V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 2
                                  Dallas County. Texas
                           Tl Court Cause No. F10-61508-I

                              MEMORANDUM OPINION

                                    O’Neill, FitzGerald, and Lang-Miers
                      Before Justices
                                  Opinion by Justice O’Neill

       Lonnell Maurice Jerkins was convicted of burglary of a habitation with intent to commit

a felony. Sentence upon the adjudication of his guilt was assessed at twenty years’ imprisonment

and was imposed in open court on January 20, 2012.            No motion for new trial was filed;

therefore, appellant’s notice of appeal was due by Tuesday, February 21, 2012. See Tex. R. App.

p. 4.1(a), 26.2(a)(1). The unsworn declaration on appellant’s notice of appeal is dated February

21, 2012, which appeared to be timely. However, the envelope in which the notice of appeal was

mailed was post-marked March 7, 2012, and the notice of appeal is file-stamped March 13, 2012.

We ordered the trial court to make findings regarding when the notice of appeal was delivered to
        ant liorit tes for        iiai   I ing, and we adopted the findings that the Texas Department of

(‘riiiunal J Listlue has un record 01 when the          not ice   ol appeal was dcli vcred to prison authorities

for unailin and there        is    no indicatuon the not ice of appeal was mailed before the February 2 I

2012 due daie. Sce ‘Fex. R. App. P. 92(b): (‘anipbell v. State. 32t) S.W.3d 338. 344 (Tex. Crim.

App. 2010).

       Although appellant’s notice of appeal was mailed within the flflcenday period provided

by rule 26.3, appellant did not file a motion to extend time to file his notice of appeal within that

fifteenday period. See Tex. R. App. P. 263; Slaton v. State, 981 S.W.2c1 208, 210 (Tex. Crim.

App. 1998) (per curiam). Therefore, appellant’s notice of appeal is untimely, leaving us without

urisdiction over the appeal .5cc Slato,z. 981 S.W.2d at 210.

       We dismiss the appeal for want of jurisdiction.

                                                                         ,V/ t’           /    (‘
                                                                  ‘M,YCI
                                                                  A
                                                                  4  EL J. O’NEILL
                                                                  JUSTICE      /



Do Not Publish
TEx. R. App. P.47

1 20358F.U05
                               Qlourt of 1pptat
                       jfiftb Ottrict of cxa at 1I3attac
                                      JUDGMENT

EON NELL MAURiCE JERKINS.                    Appeal irorn the Criminal District Court
Aipellant                                    No. 2   of Dallas County. Texas (Tr.C1.No.
                                             Fl 0—61508—1).
No. 05-1 2-00358-CR      V.                  Opinion delivered by Justice (YNeill,
                                             Justices    FitiGerald   and   Lang-Miers
THE STATE OF TEXAS, Appellee                 participating,

        Based on the Court’s opinion of this date, we IMSMISS the appeal for want of
jurisdiction.



Judgment entered November 14. 2012.



                                                               L
                                                     Nij(’l IAIJ i. O’NEIll.
                                                     it S [I(’F